United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1006
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   James L. Shandy

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: September 5, 2016
                              Filed: October 5, 2016
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

       Taxpayer James Shandy appeals after the District Court1 entered default
judgment against him as a sanction for discovery abuses in this civil action brought
by the government to reduce to judgment tax liability assessments and civil penalties.

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
       We conclude that the District Court did not abuse its discretion in sanctioning
Shandy for his failure to follow the court’s orders and participate in discovery. See
Int’l Bhd. of Elec. Workers, Local Union No. 545 v. Hope Elec. Corp., 380 F.3d
1084, 1105 (8th Cir. 2004) (reviewing for abuse of discretion a district court’s
“‘decision to impose a sanction, the nature of the sanction imposed, and the factual
basis for the court’s decision’” (citation to quoted case omitted)); see also Fed. R.
Civ. P. 37(d)(1)(A)(ii) (stating that the court may order sanctions if “a party, after
being properly served with interrogatories . . . , fails to serve its answers, objections,
or written response”), 37(b)(2)(A)(vi) (noting that an order “rendering a default
judgment against the disobedient party” is included among “just orders” that may
issue for not obeying a discovery order). The record supports the court’s finding that
Shandy’s actions were willful. See Forsythe v. Hales, 255 F.3d 487, 490 (8th Cir.
2001) (holding that default judgment was appropriate when “defendants’ conduct
include[d] a complete failure to engage in discovery”).

       As to the government’s motion for sanctions, we may award “just damages”
and single or double costs if we determine that an appeal is frivolous. See 28
U.S.C. § 1912; Fed. R. App. P. 38. In this case, we conclude that sanctions are
appropriate. See United States v. Gerads, 999 F.2d 1255, 1256–57 (8th Cir. 1993)
(per curiam), cert. denied, 510 U.S. 1193 (1994).

      Accordingly, we affirm the judgment of the District Court and grant the
government’s motion for sanctions in the amount of $8000.00.
                     ______________________________




                                           -2-